DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing FIG. 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the specification: “communication port 112” is recited in paragraph [0033], but is not included in FIG. 1.
The drawing FIG. 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the specification: “memory 216” is recited in paragraph [0030], but is not included in FIG. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In claim 6, the phrase “in response to determining that the current water temperature is less than a second PV heat point; determining whether the required amount of energy is less than or equal to a new updated amount of available PV energy in the PV system” should be amended to “in response to determining that the current water temperature is less than a second PV heat point[[;]], determining whether the required amount of energy is less than or equal to a new updated amount of available PV energy in the PV system”, to correct the grammar error.
In claim 15, the phrase “in response to determining that the current water temperature is less than a second PV heat point; determining whether the required amount of energy is less than or equal to a new updated amount of available PV energy in the PV system” should be amended to “in response to determining that the current water temperature is less than a second PV heat point[[;]], determining whether the required amount of energy is less than or equal to a new updated amount of available PV energy in the PV system”, to correct the grammar error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite a phrase “to the amount of available PV energy, outputting a load-up command comprising instructions for PV energy” which introduces ambiguities. It is unclear if the recited “PV energy” refers to a new PV energy, or the PV energy introduced before. For continuing examination purpose, this phrase has been construed as "to the amount of the available PV energy, outputting a load-up command comprising instructions for the PV energy”. Claims 2-9 and 11-20 depend on claim 1 or claim 10 and have inherited the deficiency. Therefore they are also rejected for the same reason.
Claims 2, 6, 7, 11, 15 and 16 recite a phrase “PV energy” which introduces ambiguity. It is unclear if the recited “PV energy” refers to new PV energy , or the PV energy introduced before. For continuing examination purpose, this phrase has been construed as "the PV energy”. Claims 8 and 9 depend on claim 6 and have inherited the deficiency, therefore they are also rejected for the same reason. Claims 17 and 18 depend on claim 15 and have inherited the deficiency, therefore they are also rejected for the same reason.
Claims 3, 4, 5, 6, 8, 12, 13, 14, 15 and 17 recite a phrase “available PV energy” which introduces ambiguity. It is unclear if the recited “available PV energy” refers to new available PV energy , or the available PV energy introduced before. For continuing examination purpose, this phrase has been construed as "the available PV energy”. Claims 7 and 9 depend on claim 6 and have inherited the deficiency, therefore they are also rejected for the same reason. Claims 16 and 18 depend on claim 15 and have inherited the deficiency, therefore they are also rejected for the same reason.
Claims 9 and 18 recite a phrase “energy from the utility system” which introduces ambiguities. It is unclear if the recited “energy” refers to the energy introduced before, or new energy. For continuing examination purpose, this phrase has been construed as "the energy from the utility system”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites limitations “determining whether the current water temperature is less than a first PV heat point that is being greater than a normal heat point; calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature; determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system”. All these operations can be done by mental processes and are direct to abstract idea. A human being can, by performing operations in the mind, determine if the water temperature is less than a first PV heat point, calculate the required amount of energy, and determine if the required amount of energy is less than or equal to the amount of available PV energy. Nothing in the claim precludes these operations from being practically being performed in the human mind. Claim 1 also recites additional limitation “receiving a current water temperature from a water heater”, which is recited at a high level of generality and amounts to mere data collection/reception. This additional limitation does not impose any meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application. Claim 1 also recites additional limitation “in response to the required amount of energy being less than or equal to the amount of available PV energy, outputting a load-up command comprising instructions for PV energy to be transferred from the PV system to a heating device of the water heater”. The “outputting a load-up command comprising instructions” does not guarantee the instructions have been implemented to cause physical and/or tangible actions. This limitation is recited at a high level of generality and amounts to mere data/instructions output . This limitation is a form of insignificant extra-solution activity and does not integrate the abstract idea into a practical application. These additional limitations recited by claim 1, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 2 depends on claim 1. Claim 2 recites additional limitation “the load-up command further comprises instructions for stopping the transfer of PV energy from the PV system to the heating device once the current water temperature equals the set point temperature”. The “command further comprises instructions for stopping the transfer to PV energy” does not guarantee the instructions have been implemented to stop the PV energy transfer. This limitation is recited at a high level of generality and amounts to mere data/instructions output . This limitation is a form of insignificant extra-solution activity and does not integrate the abstract idea into a practical application. This additional limitation recited by claim 2, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 2 is not patent eligible.
Claim 3 depends on claim 1. Claim 3 recites additional limitation “receiving, from an energy meter, the amount of available PV energy”. This limitation is recited at a high level of generality and amounts to mere collection/reception. This additional limitation does not impose any meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application. This additional limitation recited by claim 3, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 3 is not patent eligible.
Claim 4 depends on claim 1. Claim 4 recites additional limitation “in response to the required amount of energy being greater than the amount of available PV energy and subsequent to expiration of a predetermined period of time, determining whether the required amount of energy is less than or equal to an updated amount of available PV energy in the PV system. This additional limitation can be done by a mental process and is directed to abstract idea. A human being can, by performing operation in the mind, determine if the required amount of energy is less than or equal to an updated amount of available PV energy. Therefore, claim 4 is not patent eligible.
Claim 5 depends on claim 1. Claim 5 recites additional limitation “in response to determining that the current water temperature is less than the normal heat point, determining whether the required amount of energy is less than or equal to an updated amount of available PV energy in the PV system” which can be done by a mental process and is directed to abstract idea. A human being can, by performing operation in the mind, determine if the water temperature is less than the normal heat point. Claim 5 recites additional limitation “in response to the required amount of energy being greater than the updated amount of available PV energy, performing a load-shed operation”. This additional limitation is recited at a high level of generality and does not impose any meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application. This additional limitation, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 5 is not patent eligible.
Claim 6 depends on claim 5. Claim 6 recites additional limitation “in response to determining that the current water temperature is less than a second PV heat point, determining whether the required amount of energy is less than or equal to a new updated amount of available PV energy in the PV system” which can be done by a mental process and is directed to abstract idea. A human being can, by performing operation in the mind, determine if the required amount of energy is less than or equal to a new updated amount of available PV energy. Claim 6 recites additional limitation “in response to the required amount of energy being less than or equal to the new updated amount of available PV energy, outputting instructions for PV energy to be transferred from the PV system to the heating device of the water heater”. The “outputting instructions for PV energy to be transferred” does not guarantee the instructions have been implemented to heat the water. This limitation is recited at a high level of generality and amounts to mere data/instructions output. This limitation is a form of insignificant extra-solution activity and does not integrate the abstract idea into a practical application. This additional limitation recited by claim 6, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 6 is not patent eligible.
Claim 7 depends on claim 6. Claim 7 recites additional limitation “outputting instructions for stopping the transfer of PV energy from the PV system to the heating device once the current water temperature equals the set point temperature”. The “outputting instructions for stopping the transfer of PV energy” does not guarantee the instructions have been implemented to stop heating the water. This limitation is recited at a high level of generality and amounts to mere data/instructions output. This limitation is a form of insignificant extra-solution activity and does not integrate the abstract idea into a practical application. This additional limitation recited by claim 7, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 7 is not patent eligible.
Claim 8 depends on claim 6. Claim 8 recites additional limitation “in response to the required amount of energy being greater than the new updated amount of available PV energy, outputting instructions for energy to be transferred from a utility system to the heating device of the water heater”. The “outputting instructions for energy to be transferred from a utility system” does not guarantee the instructions have been implemented to use energy from the utility system to heat the water. This limitation is recited at a high level of generality and amounts to mere data/instructions output. This limitation is a form of insignificant extra-solution activity and does not integrate the abstract idea into a practical application. This additional limitation recited by claim 8, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 8 is not patent eligible.
Claim 9 depends on claim 8. Claim 9 recites additional limitation “outputting instructions for stopping the transfer of energy from the utility system to the heating device once the current water temperature equals the set point temperature”. The “outputting instructions for stopping the transfer of energy from the utility system” does not guarantee the instructions have been implemented to stop the energy transfer from the utility system. This limitation is recited at a high level of generality and amounts to mere data/instructions output. This limitation is a form of insignificant extra-solution activity and does not integrate the abstract idea into a practical application. This additional limitation recited by claim 9, when considered separately or in combination, are well-understood, routine and conventional activities in the field, and do not add inventive concept into the claim. Therefore, claim 9 is not patent eligible.
To overcome the 101 rejections for claims 1-9, claim 1 is suggested to add tangible action as following:
“in response to the required amount of energy being less than or equal to the amount of the available PV energy, outputting a load-up command comprising instructions which cause the PV energy to be transferred from the PV system to a heating device of the water heater.”

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 10 recites “memory having instructions stored thereon”. The recited memory, in its broadest reasonable interpretation, is a transitory signal which does not fall within at least one the four categories of patent eligible subject matter. Claims 11-20 depend on claim 10 and have inherited the deficiency, therefore they are rejected for the same reason.
To overcome the 101 rejections for claims 10-20, claim 10 is suggested to be amended as following:
“a non-transitory computer-readable medium having instructions stored thereon that, when executed by the one or more processors, cause the controller to:
….
in response to the required amount of energy being less than or equal to the amount of the available PV energy, output a load-up command comprising instructions which cause the PV energy to be transferred from the PV system to a heating device of the water heater.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US 2016/0195284 A1, hereinafter as “Chaudhry”) in view of KOMATSU (US 2018/0252417 A1, hereinafter as “KOMATSU”). 
Regarding claim 1, Chaudhry teaches: 
A method comprising:
receiving a current water temperature from a water heater (FIG.s 1 and 2, and [0030]: “water heater 10 in this embodiment includes an electronic controller 36 that operates resistive elements 22 and 24. In this regard, respective electronic thermostats (e.g., thermistors) 38 and 40 detect the water temperature near heating elements 18 and 20. This temperature information is fed to controller 36 and used to selectively turn resistive elements 22 and 24 on and off”);
determining whether the current water temperature is less than a first PV heat point (step 86 shown in FIG. 6 and described in [0042]: determine if the current water temperature is less than a solar set point S(S), i.e., a first PV heat point) that is being greater than a normal heat point (FIG. 6 and [0042-0043]: as shown in steps 88, 92, 94 and 96, S(S) is raised, when there is sufficient solar power, from a default value, i.e., a normal heat point. This teaches when there is sufficient solar power, S(S) is higher than the default value/(the normal heat point));
outputting a load-up command comprising instructions for PV energy (solar panel 48 in FIG. 5) to be transferred from the PV system to a heating device (heating element 30 in FIG. 5) of the water heater (as shown in steps 86 and 88 in FIG. 6, when the water temperature is less than the solar set point S(S),the solar energy is used to heat up the water. Chaudhry also teaches in [0039]: “Controller 136 … also controls whether solar controller 150 supplies energy for the supplemental element 30”. This teaches the controller 136 outputs a command/(the load-up command) to transfer solar energy to the heating element 30 in the water heater 10).
Chaudhry teaches all the limitations except calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature; determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system; and in response to the required amount of energy being less than or equal to the amount of available PV energy, outputting the load-up command.
However, KOMATSU teaches in an analogous art: 
calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature ([0057]: “as illustrated in FIG. 3, the HEMS controller 4 firstly obtains via communication data on water heating temperature and heating high temperature water amount from the storage-type electric water heater 7 (step S11), and calculates the power amount required for water heating (step S12). For example, the power amount required for heating 300 liters of low temperature water (25° C.) to high temperature water (85° C.), if the heating efficiency is 100%, becomes 300 liters×(85° C.-25°C.)×4.19/3600=21.0 kWh”); 
determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system (step S16 shown in FIG. 3 and described in [0058]: “The excess power water heating time period and the water heating-required time period are compared (stepS16)”. This teaches to compare the required amount of energy to heat the water with the amount of available PV energy); and 
in response to the required amount of energy being less than or equal to the amount of available PV energy, use the PV energy to heat up the water in a water heater (steps S16, S19 and S20 shown in FIG. 3 and described in [0058]: “if the excess power water heating time period is less than or equal to the water heating-required time period, then the water heating request time period in the nighttime power time slot is set to 0 (step S19), and all of the water heating-required time period is allocated to the water heating request time period in the daytime power time slot (step S20)”. Is response to the required energy being less than or equal to the available PV energy, the method goes to step S20, wherein water heating is conducted using PV energy in daytime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry based on the teaching of KOMATSU, to make the method to further comprise calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature; determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system; and in response to the required amount of energy being less than or equal to the amount of available PV energy, outputting the load-up command to transfer PV energy to the heating device of the water heater. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “suppression of increase in the purchased-power fee”, as KOMATSU teaches in [0017]. 

Regarding claim 2, Chaudhry-KOMATSU teach all the limitations of claim 1.
Chaudhry further teaches:
the load-up command further comprises instructions for stopping the transfer of PV energy from the PV system to the heating device once the current water temperature equals the set point temperature ([0039]: “Controller 136 … controls whether solar controller 150 supplies energy for the supplemental element 30. This is diagrammatically represented by an internal “switch” 64 by which the controller 136 instructs the solar controller 150 to stop working”; Also [0031]: “Once the temperature drops by a predetermined amount (e.g., 15-20 degrees F.), resistive heating is again applied to bring the water temperature back up to target. If no water is used, this cycle of heating and slow cooling repeats in “saw tooth” fashion”. All these teach that the controller 136 commands the PV system stopping the transfer of PV energy to the heating device once the water temperature reaches the set point temperature, i.e., the target temperature).

Regarding claim 4, Chaudhry-KOMATSU teach all the limitations of claim 1.
Although Chaudhry does not explicitly teach calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature, and determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system, however, Chaudhry teaches, as shown in FIG. 6, that there is a loop to repeat steps 86[Wingdings font/0xE0]88[Wingdings font/0xE0]92[Wingdings font/0xE0]94[Wingdings font/0xE0]…[Wingdings font/0xE0]86, inside which step 92 is repeatedly conducted to determine if the amount of available PV energy is sufficient to heat the water. Since the step 92 is conducted repeatedly, therefore after a predetermined period of time, step 92 is conducted to determine if an updated amount of available PV energy, which is updated at the time when the latest step 92 is conducted, is sufficient to heat the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chaudhry-KOMATSU (as recited in the rejection of claim 1) based on the teaching of Chaudhry recited in above paragraph, to make the method to further comprise in response to the required amount of energy being greater than the amount of available PV energy and subsequent to expiration of a predetermined period of time, determining whether the required amount of energy is less than or equal to an updated amount of available PV energy in the PV system. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “whether solar energy is particularly abundant at the moment”, as Chaudhry teaches in [0042].

Claim 10 recites a controller to conduct the operational steps of the method in claim 1 with substantially the same limitations. The only additional limitations “one or more processors” and “memory” are also taught by Chaudhry ([0031]: “controller 36 includes a processor implementing instructions (e.g., firmware) that will turn on resistive elements 22 and 24 at different times in order to achieve the desired results”. This teaches one or more processors and inherently a memory to store the instructions). Therefore, claim 10 is also rejected for the same reason recited in the rejection of claim 1.

Claims 11 and 13 recite a controller to conduct the operational steps of the method in claims 2 and 4 with patentably the same limitations, respectively. Therefore, claims 11 and 13 are rejected for the same reason recited in the rejection of claims 2 and 4, respectively.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Koshin (US 2012/0091801 A1, hereinafter as “Koshin”). 
Regarding claim 3, Chaudhry-KOMATSU teach all the limitations of claim 1, but they don’t teach receiving, from an energy meter, the amount of available PV energy.
However, Koshin teaches in an analogous art: 
receiving, from an energy meter, the amount of available PV energy (FIG. 1 and [0073]: “The remaining amount meter 71 is configured to determine an available power range of each of the solar cell 161 …”. This teaches to receive from meter 71 the amount of available energy from PV cell 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Koshin, to make the method to further comprise receiving, from an energy meter, the amount of available PV energy. One of ordinary skill in the art would have been motivated to do this modification since the measured amount of available energy can help control the consumption of the energy (through an optimal output current), as Koshin teaches in [0073]. 

Claim 12 recites a controller to conduct the operational steps of the method in claim 3 with patentably the same limitations. Therefore, claim 12 is also rejected for the same reason recited in the rejection of claim 3.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Hall (US 2018/0278086 A1, hereinafter as “Hall”). 
Regarding claim 5, Chaudhry-KOMATSU teach all the limitations of claim 1.
Chaudhry further teaches:
in response to determining that the current water temperature is less than the normal heat point (step 86 in FIG. 6 determines if water temperature is less than the solar set point S(S).  As shown in steps 98, 100 in FIG. 6 and described in [0043]: “If abundant solar energy is not available, the solar set point remains at the lower level, or is lowered back to its default value”. So Chaudhry teaches a situation wherein in step 86 the water temperature is compared to the normal heat point), determining whether an updated amount of available PV energy in the PV system is abundant (as shown in FIG. 6, in response to determining the water temperature is less than the normal heat point at step 86, the flow eventually moves to the step 92 to determine if an updated amount of available PV energy, which is updated at the time when the latest step 92 is conducted, is sufficient to heat the water); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chaudhry-KOMATSU (as recited in the rejection of claim 1) based on the teaching of Chaudhry recited in above paragraph, to make the method to further comprise in response to determining that the current water temperature is less than the normal heat point, determining whether the required amount of energy is less than or equal to an updated amount of available PV energy in the PV system. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “whether solar energy is particularly abundant at the moment”, as Chaudhry teaches in [0042].
Chaudhry-KOMATSU teach all the limitations except in response to the required amount of energy being greater than the updated amount of available PV energy, performing a load-shed operation.
However, Hall teaches in an analogous art: 
in response to the required amount of energy being greater than the updated amount of available PV energy, performing a load-shed operation ([0084]: “The load shedding feature may be implemented when no other sources are available and the solar/battery module is at a reduces energy state”. This teaches to implement load shedding operation when the PV energy is not sufficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Hall, to make the method to further comprise in response to the required amount of energy being greater than the updated amount of available PV energy, performing a load-shed operation. One of ordinary skill in the art would have been motivated to do this modification since it can help “conserve the energy”, as Hall teaches in [0084].

Regarding claim 6, Chaudhry-KOMATSU-Hall teaches all the limitations of claim 5.
Although Applicant discloses in an example in paragraph [0033] of the specification that the second PV heat point is lower the normal heat point, however, in claim 6 there is no limitation for the recited “a second PV heat point”. In a broadest reasonable interpretation, the recited “a second PV heat point” can be the same temperature as the normal heat point. In this situation, the limitation of claim 6 “the load shed operation comprises in response to determining that the current water temperature is less than a second PV heat point, determining whether the required amount of energy is less than or equal to a new updated amount of available PV energy in the PV system” is patentably the same as the limitation in claim 5 “in response to determining that the current water temperature is less than the normal heat point, determining whether the required amount of energy is less than or equal to an updated amount of available PV energy in the PV system”, therefore is taught by Chaudhry-KOMATSU for the same reason recited in the rejection of claim 5.
As recited in the rejection of claim 1, KOMATSU teaches:
in response to the required amount of energy being less than or equal to the amount of available PV energy, use the PV energy to heat up the water in a water heater (steps S16, S19 and S20 shown in FIG. 3 and described in [0058]: “if the excess power water heating time period is less than or equal to the water heating-required time period, then the water heating request time period in the nighttime power time slot is set to 0 (step S19), and all of the water heating-required time period is allocated to the water heating request time period in the daytime power time slot (step S20)”. Is response to the required energy being less than or equal to the available PV energy, the method goes to step S20, wherein water heating is conducted using PV energy in daytime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chaudhry-Hall based on the teaching of KOMATSU, to make the method wherein the load shed operation comprises in response to the required amount of energy being less than or equal to the new updated amount of available PV energy, outputting instructions for PV energy to be transferred from the PV system to the heating device of the water heater. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “suppression of increase in the purchased-power fee”, as KOMATSU teaches in [0017]. 

Regarding claim 7, Chaudhry-KOMATSU-Hall teaches all the limitations of claim 6.
Chaudhry further teaches:
outputting instructions for stopping the transfer of PV energy from the PV system to the heating device once the current water temperature equals the set point temperature ([0039]: “Controller 136 … controls whether solar controller 150 supplies energy for the supplemental element 30. This is diagrammatically represented by an internal “switch” 64 by which the controller 136 instructs the solar controller 150 to stop working”; Also [0031]: “Once the temperature drops by a predetermined amount (e.g., 15-20 degrees F.), resistive heating is again applied to bring the water temperature back up to target. If no water is used, this cycle of heating and slow cooling repeats in “saw tooth” fashion”. All these teach that the controller 136 outputs instructions for stopping the transfer of PV energy to the heating device once the water temperature reaches the set point temperature, i.e., the target temperature).

Regarding claim 8, Chaudhry-KOMATSU-Hall teaches all the limitations of claim 6.
Chaudhry further teaches in another embodiment/situation, as shown by steps 78, 80, 82 and 84 in FIG. 6, to heat the water from a grid when the PV energy is not available/enough. Specifically, Chaudhry teaches:
in response to the required amount of energy being greater than the new updated amount of available PV energy (FIG. 6: in step 80 in response to no PV energy is available), outputting instructions for energy to be transferred from a utility system to a lower heating device of the water heater (FIG. 6: step 84 commands energy to be transferred to lower heating device. As shown in FIG. 5 and described in [0029], the power is transferred from AC energy from grid to the lower heating device 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Chaudhry-KOMATSU-Hall (as recited in the rejection of claim 6) based on the teaching of Chaudhry recited  in above paragraph, to make the method to further comprise in response to the required amount of energy being greater than the new updated amount of available PV energy, outputting instructions for energy to be transferred from a utility system to the heating device of the water heater. One of ordinary skill in the art would have been motivated to do this modification since it can help “maintain the water during standby periods between upper and lower set point temperatures”, as Chaudhry teaches in [0006]. 

Regarding claim 9, Chaudhry-KOMATSU-Hall teaches all the limitations of claim 8.
Chaudhry further teaches:
outputting instructions for stopping the transfer of energy from the utility system to the heating device once the current water temperature equals the set point temperature ([0031]: “Once the temperature drops by a predetermined amount (e.g., 15-20 degrees F.), resistive heating is again applied to bring the water temperature back up to target. If no water is used, this cycle of heating and slow cooling repeats in “saw tooth” fashion”. This teaches that the controller 136 outputs instructions for stopping the transfer of utility energy to the heating device once the water temperature reaches the set point temperature, i.e., the target temperature).

Claims 14, 15, 16, 17 and 18 recite a controller to conduct the operational steps of the method in claims 5, 6, 7, 8 and 9 with patentably the same limitations, respectively. Therefore, claims 14, 15, 16, 17 and 18 are rejected for the same reason recited in the rejection of claims 5, 6, 7, 8 and 9, respectively.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Porwal (US 2021/0356172 A1, hereinafter as “Porwal”). 
Regarding claim 19, Chaudhry-KOMATSU teach all the limitations of claim 10, but they don’t teach the controller is in communication with a local controller of the water heater.
However, Porwal teaches in an analogous art: 
the controller is in communication with a local controller of the water heater (FIG. 1A and [0053]: “… the water heater 190 (including the sensors 151 and a local controller, if any) can interact with the controller 104 …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Porwal, to make the controller wherein the controller is in communication with a local controller of the water heater. One of ordinary skill in the art would have been motivated to do this modification since the local controller can help control the “one or more devices of the heating system” of the water heater, as Porwal teaches in [0046]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Subramanian (US 2011/0062248 A1, hereinafter as “Subramanian”). 
Regarding claim 20, Chaudhry-KOMATSU teach all the limitations of claim 10, but they don’t teach the controller is attachable to the water heater.
However, Subramanian teaches in an analogous art: 
the controller is attachable to the water heater (FIG. 2 and [0012]: “FIG. 2 is the front view of the preferred embodiment of the programmable water heater thermostat controller attached to the temperature control unit on the water heater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Subramanian, to make the controller wherein the controller is attachable to the water heater. One of ordinary skill in the art would have been motivated to do this modification since it can help “make it easy for anyone to attach the unit to an existing water heater without the need to call a plumber”, and “make the unit cost effective for the consumers to buy and use it”, as Subramanian teaches in [0006-0007]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Colon (US 2019/0195513 A1): teaches a water heater to adjust the water temperature threshold when solar energy is available, to take advantageous use of the solar energy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES CAI/
Examiner, Art Unit 2115